Citation Nr: 0839713	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a chronic sinus 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from June 1966 until 
his retirement in June 1986, including service in Vietnam 
during the Vietnam conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In September 2007 the veteran appeared and testified at an RO 
hearing in Nashville, Tennessee.  The transcript of that 
hearing is of record.

In August 2008 the veteran appeared at the Nashville RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

The veteran seeks service connection for a hiatal hernia, 
bilateral hearing loss and tinnitus, a bilateral knee 
condition, and a chronic sinus condition.  Preliminarily, the 
Board notes that despite a distinguished 20 year career, the 
only STRs of record are the veteran's 1966 enlistment 
examination and September 1985 inpatient treatment records.  
Noticeably absent is the veteran's discharge examination.  In 
view of the veteran's lengthy military career, and bearing in 
mind VA's heightened duty to assist regarding STRs, the RO 
should renew its efforts to obtain any extant STRs.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 
455 F.3d 1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 
167 L. Ed. 2d 1093 (2007).  In addition, since efforts to 
obtain STRs has thus far been largely unsuccessful, a request 
for a copy of the veteran's Official Military Personnel File 
should also be made.

With regard to his claim for service connection for a hiatal 
hernia, the veteran testified during his August 2008 Board 
hearing that he took over-the-counter medications for gastric 
complaints for years during service before being diagnosed in 
1985 with a hiatal hernia.  He also testified that he sought 
care from a private physician after service, and was 
prescribed medication for his hiatal hernia.  He says that he 
continues to take this medication.  

Service treatment records (STRs) dated September 3-4, 1985, 
pertaining to in-patient treatment for a vestibular 
complaint, note that the veteran was taking oral medication 
for a hiatal hernia, but there is no corresponding 
examination evidence or independent diagnosis of a hiatal 
hernia.

In a letter dated in September 2008 a private physician 
averred that the veteran has a "known hiatal hernia," GERD, 
and bilateral knee arthritis, and "has had these conditions 
for quite some time."  He opined that these conditions "are 
likely to be a result and/or exacerbated by his time in the 
military," and added that these conditions "generally are 
worsened by increased physical activity such as that 
experienced while in the military."  He also averred that 
"exposure to different chemicals used in warfare could have 
exacerbated or caused some of these problems."  
Unfortunately, the record contains no post-service 
clinical/examination evidence of a hiatal hernia.  There is 
also no record of treatment for a hiatal hernia from this 
physician or anyone else.  Nevertheless, the record does 
contain probative evidence which indicates that the veteran 
was purportedly taking medication for a hiatal hernia during 
service, and the veteran insists that he has been self 
medicating since service.  See Transcript, p. 8.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the record contains medical evidence which 
suggests that the veteran took medication for a hiatal hernia 
during service, and the veteran avers that he continues to 
take medication for a hiatal hernia.  However, there is 
insufficient competent medical evidence on file to establish 
a nexus between a purported hiatal hernia and service.  In 
accordance with McLendon, and in compliance with 38 C.F.R. § 
3.159, the matter must therefore be remanded for a VA 
examination and opinion.  McLendon, 20 Vet. App. 79.

The veteran also seeks service connection for hearing loss 
and tinnitus.  During his August 2008 Board hearing he 
testified that he worked on the flight line around T37 
aircraft while in-service.  He testified that the T37 
aircraft had a "real high, whiny pitch" that was not 
blocked by earplugs and "Mickey Mouses."  He testified that 
he was given a diagnosis of hearing loss during his 1986 
retirement physical.  He also testified that he was diagnosed 
with hearing loss by VA about four or five years ago.  He 
specifically testified as follows:

When I did my retirement physical in 
1986, uh, the doctor who I guess was in 
charge of the physical, uh, their final 
go around with you is to sit down and 
talk to you.  Well, he didn't even sit 
down and talk with me.  He walked in the 
door.  He says, "There's nothing wrong 
with you, except your hearing.  VA 
doesn't compensate for hearing, so you 
don't need to bother VA.  Goodbye."  
That was my retirement physical, 
completion examination.  So at that point 
in time, I knew I had some hearing loss.  
I didn't know how much, or what about it.  
What range it was.  Then when I had the 
physical with the VA, four, five years 
ago, they rang me through the hearing 
test again and said, yes, I had hearing 
loss, which I already knew, along with 
the ringing in the ears.

The veteran further testified that while he was not aware of 
any trouble that he may have had with his hearing, he had 
always noticed a "pulsing or ringing" in his ears during 
service; however, he said that it had been very, very minor 
until his receipt of hearing aids from VA.  He testified that 
the ringing became very pronounced after using these hearing 
aids, and added that it is now "quite loud." 

STRs, including the veteran's 1986 retirement physical, have 
not been associated with the claims file, but in-patient 
service records dated September 3-4, 1985, have been located 
and are of record.  These records document a period of 
treatment for a viral infection alternatively diagnosed as 
viral labyrinthitis and vestibular neuronitis.  In addition, 
the veteran has testified that he was diagnosed with hearing 
loss by VA, and has provided probative lay evidence of 
tinnitus since service.  However, the evidence is 
insufficient to establish a nexus between any current hearing 
disorder and service.  The matter should therefore be 
remanded for a C&P examination to determine whether the 
veteran's current hearing loss and tinnitus disorders are 
related to his ongoing exposure to jet engine noise, his in-
service vestibular illness, or any other incident of active 
military service.  McLendon.  In accordance with Bell v. 
Derwinski, the RO should attempt to obtain any VA medical 
records pertaining to the veteran that are dated from July 
2004 to the present.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 C.F.R. § 3.159(c)(2).

The veteran also seeks service connection for a chronic sinus 
condition and a bilateral knee condition.  During his August 
2008 Board hearing he testified that his sinus condition 
began concomitant with a pressurization event inside an 
aircraft.  He testified that he was inside of an aircraft 
that was being pressurized.  He testified that after the 
pressurization was over he "had a headache" and what he 
thought was a toothache.  He reported that he was told by the 
dentist to report to the flight surgeon because there was 
nothing wrong with his teeth.  He then testified that the 
flight surgeon told him that his sinuses were blocked, and 
proceeded to drain his sinus with a "huge needle, up [his] 
nose, through the cartilage, up through the sinuses."  He 
testified that he continues to have problems with his sinuses 
filling up and becoming plugged, and said that he has to 
sleep on his back or side in order to keep his sinuses open.  
He added that his is particularly affected by cold air.  As 
regards his knees, he testified that his knee pain began 
during a PT program in 1973 or 1974.  He testified that after 
three days the pain was so bad he could "hardly walk, let 
alone run."  He testified that he went to see a doctor at 
the time of the incident and was given some pain medication.  
He also testified that he returned over the years a couple 
more times, and was always just given pain medication.

Unfortunately, corresponding STRs have not been associated 
with the claims file.  The record does, however, contain an 
opinion from a private treating physician, who avers that the 
veteran has "bilateral knee arthritis" that is related to 
service.  The record also contains post-service military 
medical records dated in November 1995, which reflect a 
diagnosis of sinusitis.  Since the veteran's appeals are 
being remanded for further development, including the 
acquisition of STRs and the provision to the veteran of C&P 
examinations, the veteran should be accorded an examination 
with regard to his claims for service connection for a 
chronic sinus condition and bilateral knee arthritis.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the National Personnel Records 
Center and any other appropriate agency or 
department and again request a copy of the 
veteran's STRs.  

2.  Request a complete copy of the veteran's 
Official Military Personnel File and 
associate said with the claims file and 
associated said with the claims file.

3.  Associate with the claims folder any VA 
medical records pertaining to the veteran 
that are dated from July 2004 to the 
present.  

Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  

4.  After completion of each of the 
preceding steps, schedule the veteran for 
appropriate examination(s) with regard to 
his claims for service connection for a 
hiatal hernia; bilateral hearing loss and 
tinnitus; a chronic sinus condition; and a 
bilateral knee condition.  The claims file 
must be made available to, and reviewed by, 
the examiner(s), and the examination 
report(s) must reflect that the claims file 
was reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner(s) is/are specifically 
requested to opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that any 
claimed disorder, if found, was incurred 
during active military service.  

NOTE:  With regard to the veteran's claims 
for hearing loss and tinnitus, the veteran 
must be given an opportunity to describe his 
noise exposure during active military 
service.  The audiologic examiner's 
attention is also directed to STRs dating 
from September 3-4, 1985, which show 
treatment for a viral condition 
alternatively diagnosed as vestibular 
neuronitis and viral labyrinthitis."

NOTE ALSO:  If STRs are unavailable the 
examiner should opine as to whether any 
claimed disorder, if found on examination, 
is related to service based on the veteran's 
recollection of his symptoms during service 
and his description of any treatment by 
healthcare providers during service.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.

5.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

